PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/550,364
Filing Date: 10 Aug 2017
Appellant(s): Giladi, Alexander



__________________
Jeung J. Huh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Examiner respectfully disagrees that the rejection should be reversed. Only those arguments having been raised are being considered and addressed in the Examiner’s Answer. Any further arguments as to other elements or limitations not specifically argued or any other reasoning as to deficiencies in a prima facie case of obviousness that the Appellant could have made are considered by the Examiner as having been conceded by Appellant for the basis of decision of this appeal. Should the panel find that the Examiner's position and/or arguments or as to the rejection is not sufficiently clear or a particular issue is of need of further explanation, it is respectfully requested that the case be remanded to Examiner for further explanation prior to the rendering of a decision (see 37 CFR 41,50(a)(1) and MPEP 1211.
The primary contention presented as to Appellant’s arguments (see Appellant's Brief, page 10 of 23+), are: A. Contrary to the Examiner’s contention in the Office Action, Giladi fails to teach “a device receiving a MPD file for DASH…” and “the device generating a name parameter and value parameter pair feedback in an HTTP header form…” and the 102 rejection is improper (see page 10 of 23+); a. Giladi fails to teach a device “generating a name parameter and value parameter pair feedback in an HTTP header form,” as recited in claims 1 or similarly recited in claim 14; b. Giladi fails to teach “a device receiving a MPD file for DASH…” and “the device generating a name parameter and value parameter pair feedback…” as recited in claims 1 or similarly recited in claim 14 (see pages 12 of 23+); c. What is generated by the HTTP server of Giladi is a generic substation parameter and not “a name parameter and value parameter pair feedback…” as recited in claims 1 or similarly recited in claim 14 (see page 15 of 23+); B. Contrary to the Examiner’s contention in the Office Action, Giladi fails to teach “a device receiving a MPD file for DASH, the MPD file indicating a request type to be used by the device for a HTTP request…” and the 102 rejection is improper” (see page 16 of 23+). These arguments are respectfully traversed.
(I) Rebuttal to arguments as to claims 1 and 14 (i.e., A. Contrary to the Examiner’s contention in the Office Action, Giladi fails to teach “a device receiving a MPD file for DASH…” and “the device generating a name parameter and value parameter pair feedback in an HTTP header form…” and the 102 rejection is improper (see page 10 of 23+); a. Giladi fails to teach a device “generating a name parameter and value parameter pair feedback in an HTTP header form,” as recited in claims 1 or similarly recited in claim 14
Examiner disagrees with assertion for several reasons. Appellant’s arguments are found unpersuasive for the following reasons: Giladi discloses generic substitution parameters in DASH and further discloses a network element (a Device, see figs.2-5] and [0027]), implemented in a stitch, router, bridge, server, client, etc. (see fig.1, [0018-0020] and [0022-0026]); the Device or Client receives generic insertion parameter (GIP)/value (header element) within the MPD, where the parameter/value are inserted in various portions of the URL string during the URL construction; the Device: HTTP Server, Router, Switch, etc., generates the MPD file (see Tables 1-3, [0025-0026]); the MPD file for dynamic adaptive streaming over hypertext transfer protocol (DASH), the MPD file indicates a request type to be used by the Device for a hypertext transfer protocol (HTTP) request (see figs.1-5, [0006-0008], [0016-0021] and [0024-0026], the Device: HTTP Server, Router, etc., streams MPD file, generates a name parameter (Symbolic name) and value parameter (Attributes of a string associated with Symbolic name) pair feedback in an HTTP header form (the header includes various feedback request types); the Client or Device generates an HTTP request using the request type the MPD may be a symbolic name/identifier associated with a value parameter pair; the Client or Device receives the generic insertion parameter (GIP)/value (header element) “…header form..” within the MPD, the parameter/value may be inserted in various portions of the URL string during the URL construction; the Device: HTTP Server, Router, etc., generates the MPD, which further includes a feedback response message: the Client or Device sends the HTTP request, comprising an HTTP header that includes the name parameter and value parameter pair feedback, and receives a response for the HTTP header in response to the HTTP request, where the response includes a value corresponding to the name parameter and value parameter pair feedback (see figs.1, 5, [0018-0022], [0024-0027] [0031 [0045-0050[); the MPD further comprises plurality of segments elements and attributes programmed to describe information regarding the media content, as an XML file or other type of document that describes the media content: URL addresses or other characteristics; where the media includes live streams, audio, video, text, etc.), each of which may be different characteristic that is specified in the MPD; furthermore each component may comprises a plurality of media segments, stored collectively in a single file or individually in a multiple file, individually addressable unit of data that can be downloaded using URL, using various request types or addresses associated with the video, audio, text, etc., as advertised via the MPD (see [0024-0027] and [0031-0032]), the various request types enables retrieving of Audio, video, text, etc., furthermore as illustrated, Tables 1, 2 and 3 clearly shows these request types and the name, value parameter pair, etc., that are associated with the request; furthermore the Dash Client sees the http//---and may request a URL http:// from the Device: HTTP Server, Router, Switch, etc., receives the generic insertion parameter (GIP) within the MPD, and based on the MPD file determine if at least one of the generic insertion parameters reference an element/attribute, determines if at least one of the generic insertion parameters reference a remote element and further determines if at least one of the generic insertion parameter references an application within the streaming Client or Device and process an operation that corresponds to the generic insertion parameter; the Client or Device sends HTTP GET request to the Device: HTTP Server, Router, Switch, etc., via an HTTP Cache, and the HTTP 120 uses HTTP GET requests and segment delivery function to process/deliver the desired media segments to the streaming client or Device; furthermore if the GIP reference a remote element (URL, etc.) a processor determines if at least one of the GIP references an App within the streaming client and fetches the remote element(s) that corresponds to the GIP; after fetching the processor processes the insertion on the value within the GIP that corresponds to the remote element; Clearly the Dash Client streaming request to the Device: HTTP Server, Router, etc.,, includes parameter or a string which further includes a value parameter pair associated with the header, and as clearly Giladi discloses that the network element for reconstruction the HTTP header may be located anywhere on the network, HTTP Server, the Dash Client, router, switch, device, etc., to perform the reconstruction to send/receive the desire content; Also note Appellant’s claimed “header element or URL” (Abstract, Table 1, [0058-0063], and the construction of URL with “…the name parameter and value pair…”)
              Appellant’s arguments with respect claims 1 and 14 and dependent claims 2, 3, 7-9, 15, 16, 20-22 and 27-32; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-3, 7-9, 14-16, 20-22 and 27-32 are deemed proper, are obvious in view of the relied-on references and should be sustained

(II) Rebuttal to arguments as to claims 1 and 14  (i.e., b. Giladi fails to teach “a device receiving a MPD file for DASH…” and “the device generating a name parameter and value parameter pair feedback…” as recited in claims 1 or similarly recited in claim 14 (see Appellant's Brief, pages 12 of 23+)). 

Appellant’s arguments with respect claims 1 and 14 and dependent claims 2, 3, 7-9, 15, 16, 20-22 and 27-32; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-3, 7-9, 14-16, 20-22 and 27-32 are deemed proper, are obvious in view of the relied-on references and should be sustained

(III) Rebuttal to arguments as to claims 1 and 14 (i.e., c. What is generated by the HTTP server of Giladi is a generic substation parameter and not “a name parameter and value parameter pair feedback…” as recited in claims 1 or similarly recited in claim 14 (see Appellant’s Brief page 15 of 23+)). 
Appellant’s arguments as to claims 1 and 14 are addressed in the same manner as section (I), as the same arguments presented for claims 1 and 14 in section (I).
Appellant’s arguments with respect claims 1 and 14 and dependent claims 2, 3, 7-9, 15, 16, 20-22 and 27-32; are all considered moot in view of the Examiner’s above response.
Hence the rejection of claims 1-3, 7-9, 14-16, 20-22 and 27-32 are deemed proper, are obvious in view of the relied-on references and should be sustained

(IV) Rebuttal to arguments as to claims 1 and 14 (i.e., B. Contrary to the Examiner’s contention in the Office Action, Giladi fails to teach “a device receiving a MPD file for DASH, the MPD file indicating a request type to be used by the device for a HTTP request…” and the 102 rejection is improper” (see Appellant's Brief, pages 16 of 23+)). 
Appellant’s arguments as to claims 1 and 14 are addressed in the same manner as section (I), as the same arguments presented for claims 1 and 14 in section (I).

Hence the rejection of claims 1-3, 7-9, 14-16, 20-22 and 27-32 are deemed proper, are obvious in view of the relied-on references and should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.